FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                       September 12, 2016
                        _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
REED MCDONALD,

     Plaintiff - Appellant,

v.                                                        No. 16-1056
                                                 (D.C. No. 1:15-CV-02731-GPG)
COLORADO’S 18TH JUDICIAL                                    (D. Colo.)
DISTRICT,

     Defendant - Appellee.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HOLMES, BALDOCK, and MORITZ, Circuit Judges.
                  _________________________________

      Reed McDonald, proceeding pro se, appeals the district court’s denial of his

application to proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

      Mr. McDonald initiated this case by simultaneously filing a complaint and an

application to proceed IFP. The magistrate judge to whom the case was assigned

concluded that the IFP application is deficient because it contains statements which


      *
         After examining appellant’s brief and supplemental authority, as well as the
appellate record, this panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
appear to be inconsistent with the factual allegations in the complaint. The IFP

application states that Mr. McDonald’s only income consists of $185 per month in

public assistance, while the complaint alleges that he operates three separate

businesses and does business with several large corporations. The magistrate judge

entered an order directing Mr. McDonald to cure this apparent discrepancy.

      Mr. McDonald did not amend his IFP application. Instead, he filed a response

to the magistrate judge’s order and an amended complaint. The response does not

address the deficiency identified by the magistrate judge and seems to interpret the

court’s order to mean that he was denied IFP status because his application was not

on the proper “long form.” R., Vol. 2 at 191-92. The response states that

Mr. McDonald was granted IFP status in prior proceedings before other courts and

that he “already provided” the court with a “long form” application. Id. at 192. The

amended complaint reiterates the assertions that Mr. McDonald “operates three

businesses,” including “working as a commercial photographer for large corporate

clients.” R., Vol. 1 at 55.

      The district court denied the IFP application, stating that Mr. McDonald failed

to comply with the magistrate judge’s order directing him to file “an amended motion

that clarifies his income, assets, and expenses” or to otherwise demonstrate “that he

is unable to pay the required filing fees.” R., Vol. 2 at 207. This appeal followed.

      Mr. McDonald devotes much of his briefing to issues that we do not address

because they are not pertinent to this appeal. We do address his argument that the

district court erred by denying his IFP application. We are not persuaded.

                                           2
      Denial of an application to proceed IFP is an appealable order. Lister v. Dep’t

of the Treasury, 408 F.3d 1309, 1310 (10th Cir. 2005). We review for an abuse of

discretion the district court’s denial of IFP status. Id. at 1312. Because

Mr. McDonald is proceeding pro se, we afford his filings a liberal construction, but

we do not act as his advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1

(10th Cir. 2008).

      We discern no abuse of the district court’s discretion. The magistrate judge

identified an apparent discrepancy in Mr. McDonald’s filings that suggested he might

not be entitled to IFP status, and he was ordered to clarify his filings or explain why

he should be permitted to proceed IFP. His subsequent filings were unresponsive to

the magistrate judge’s order because they failed even to address, much less cure, the

deficiency identified with respect to his IFP application.

      The district court’s order is affirmed. Mr. McDonald’s motion to proceed IFP

on this appeal, which repeats yet again his assertion that his only income is $185 per

month in public assistance, is denied. Mr. McDonald is directed to pay the appellate

filing fee forthwith. Payment shall be made to the Clerk of the District Court.


                                            Entered for the Court


                                            Jerome A. Holmes
                                            Circuit Judge




                                           3